Citation Nr: 0637809	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  99-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & his friend


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to October 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, failed to rate the veteran's 
service-connected bilateral pes planus higher than 10 
percent.
 
The veteran testified before a Decision Review Officer (DRO) 
at a local RO hearing in September 1999.  A transcript of the 
hearing is of record. 

In January 2000, the RO increased the disability evaluation 
for pes planus to 30 percent, effective the date of receipt 
of the claim for increase.

In February 2005, the Board remanded this case for additional 
development.


FINDING OF FACT

Bilateral pes planus is manifest by no more than moderate to 
severe symptoms, including intermittent swelling and pain on 
manipulation and use of the feet; pes planus does not produce 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement and severe spasm of 
the tendo Achilles on manipulation. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5276 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but does not require that VA provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

In this case, the veteran's claim was received in May 1997.  
In correspondence dated in July 2004 and March 2005, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased ratings.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified medical treatment 
records which the RO has obtained.  The appellant has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  In February 2006, the veteran was 
afforded a VA examination to identify the severity of his 
bilateral pes planus.  Therefore, the Board is satisfied that 
VA has assisted the veteran in the development of his claim 
in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in September 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  


Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).


The Foot

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006)

Service connection for bilateral pes planus was initially 
granted with a noncompensable evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276, effective August 25, 
1958.  (See October 1958 rating decision).  The rating was 
subsequently increased on two occasions.  ((See rating 
decisions dated September 1997 (increase to 10 percent, 
effective May 27, 1997) and January 2000 (increase to 30 
percent, also effective May 27, 1997)).  The veteran was also 
granted two temporary total disability ratings since then, as 
a result of foot surgeries.  ((See January 2000 rating 
decision (for the period between May 21, 1999 and July 1, 
1999); May 2006 rating decision (for the period between 
February 24, 2005 and April 1, 2005)).   

The veteran contends that he is entitled to a disability 
rating higher than 30 percent because his bilateral pes 
planus has worsened.  Upon consideration of all of the 
evidence of record, the Board has determined that a 
disability rating in excess of 30 percent for bilateral pes 
planus is not warranted.  

Private and VA outpatient treatment records dating from 
February 1997 to May 2006 show that the veteran has indeed 
experienced chronic bilateral foot pain.  His medical history 
since this appeal was instituted is significant for multiple 
podiatric surgeries including bunionectomies of both feet, 
the right with a resected first metatarsal; multiple 
excisions of Morton's neuromas; and an osteotomy.  Early X-
rays revealed degenerative changes and osteoarthritis of the 
first metatarsal joints, bilaterally.  The cumulative records 
also reflect that the veteran has almost regularly 
experienced pain and tenderness upon palpation of his bunions 
and the plantar surfaces of both feet.  The veteran has been 
given insoles, metatarsal pads, orthopedic shoes and inserts, 
injections and physical therapy- all with limited relief.  
One September 2000 record reflects that minimal spasms were 
observed in the veteran's right Achilles tendon.  VA records 
dated from October 2002 to July 2004 reflect that the 
veteran's orthotics were helpful and that the veteran 
indicated he was 'very happy' with them.  

In testimony given at a September 1999 hearing before a 
Decision Review Officer (DRO), the veteran stated that he had 
tried VA-issued orthopedic shoes, and they did not provide 
relief of his symptoms.  The veteran testified that he 
experienced burning and tingling sensations in both of his 
feet, especially in the right foot.  He further described 
having difficulty with prolonged driving, navigating stairs, 
and walking distances of more than 20 feet.  He denied having 
any calluses on his feet.  The veteran alleged that he had a 
foot deformity which he described simply as his foot being 
turned.  He indicated that he had swelling after walking and 
after wearing the prescribed orthopedic shoes.  He also noted 
loss of strength in both of his feet.  

The veteran has had four VA compensation and pension (C&P) 
examinations in connection with his increased rating claim.  
The first examination took place in
July 1997, at which time his claims file was available and 
reviewed by the examiner.  The veteran reported that he had 
recently undergone a right foot bunionectomy surgery in 
February 1997 and the hardware from the surgery had been 
removed just three weeks prior.  Upon physical inspection, 
the veteran ambulated with an anatalgic gait and the 
assistance of a straight cane.  He had bilateral flat feet, 
with a 2-inch post-operative scar, bilateral tenderness upon 
palpitation at his bunions, and marked tenderness on 
palpitation of the left foot outer border with bony 
protuberance at the middle.  X-rays indicated osteoarthritis 
of the first metatarsophalangeal joints bilaterally.

The veteran subsequently underwent two additional VA 
examinations in October 1999 and August 2004.  The veteran's 
claims file was not available to the VA examiner during 
either examination.  As such, they are not valid for rating 
purposes.  

The veteran underwent a final VA examination in February 2006 
during which the claims folder was reviewed.  The veteran 
reported having chronic bilateral foot pain, with 
intermittent swelling precipitated by ambulation.  He took 
Motrin for pain, with little relief.  The veteran stated that 
his orthotic inserts did not provide much relief.  The 
veteran was noted to be independent in activities of daily 
living.  Physical examination revealed bilateral pes planus.  
The range of motion in both feet was within normal limits.  
The veteran had pain associated with the left great toe range 
of motion testing, which increased upon repetition.  Marked 
tenderness was present in the left great toe and under the 
left first metatarsal head.  The veteran's gait was slow and 
antalgic, and assisted with a straight cane.  X-ray results 
revealed status post right bunionectomy, and osteoarthritis 
of the left first metatarsal.  The final diagnosis was 
bilateral pes planus; osteoarthritis of the left first 
metatarsal interphalangeal joint; and metatarsalgia left 
foot.  The examiner opined that the condition of the veteran' 
feet was moderate.  He indicated also that flare-ups of pain 
and swelling occur with ambulation.  The veteran is able to 
ambulate up to one block with a cane.  There was no 
additional limited range of motion or functional impairment 
other than pain.

Based upon the Board's review of all the evidence, we find 
that a rating assignment in excess of 30 percent, under 
Diagnostic Code 5276, is not warranted.  In this regard the 
Board notes that the treatment records and VA examinations 
show no evidence that the veteran's bilateral pes planus 
disability results in symptoms of marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  While there is evidence of tenderness and pain 
of the veteran's plantar surfaces it has not been determined 
to be extreme.  The veteran is able to ambulate and can 
perform activities of daily living independently.  Moreover, 
the treatment records do reflect that the veteran has had 
some improvement of foot symptoms with use of orthotic shoes.  
The veteran also underwent several weeks of physical therapy 
with some noted improvement of his pain and foot symptoms.  
Furthermore, the veteran also has normal range of motion in 
both feet.  

The Board acknowledges that there is evidence of pain upon 
ambulation and has considered whether an increased rating is 
warranted on such basis.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
However, even considering such symptomatology, the disability 
does not more nearly approximate the criteria for pronounced 
pes planus as set forth in the relevant rating criteria.  The 
pain associated with the veteran's bilateral pes planus 
disability has already been adequately addressed and 
contemplated by the 30 percent evaluation assigned by the RO.  
Moreover, the veteran's symptoms and pain due to his pes 
planus disability were determined to be no more than 
moderately disabling by the VA examiner.    

The Board has further contemplated extraschedular evaluation 
here, but finds it is not warranted as there has been no 
showing that the veteran's service-connected disabilities 
have resulted in marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown,  8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


